COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                   ORDER ON MOTION FOR REHEARING, REHEARING EN BANC,
                            AND ISSUANCE OF A WRITTEN OPINION

Appellate case name:           In re Joseph Andre Davis
Appellate case number:         01-15-00408-CV
Trial court case number:       2014-58410
Trial court:                   245th Judicial District Court of Harris County
        On July 28, 2015, this Court denied relator’s petition for writ of mandamus without
opinion. On August 5, 2015, relator filed a motion entitled “Motion for Clarification, Rehearing,
and Rehearing En Banc of the Per Curiam Affirmance and Request for a Written Opinion and
Certification.” Relator’s motion includes three separate requests: (1) a request for rehearing, (3) a
request for rehearing en banc, and (3) a request for a written opinion regarding the denial of
relator’s petition for writ of mandamus.

       The panel has voted to deny relator’s requests for rehearing and issuance of a written
opinion. The en banc court has voted to deny relator’s motion for rehearing en banc.

       It is ordered that relator’s requests rehearing, rehearing en banc, and issuance of a written
opinion are denied.


Judge’s signature: /s/ Jane Bland
                      Acting for the En Banc Court1

Panel consists of: Justices Jennings, Bland, and Brown

Date: September 22, 2015




1
       The en banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley,
       Bland, Massengale, Brown, Huddle, and Lloyd.